Citation Nr: 1622608	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.

2.  Entitlement to a compensable initial rating for surgical scars of the bilateral shoulders.

3.  Entitlement to a compensable rating for connected right retractile testicle.

4.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for right foot outpatient treatment.

5.  Entitlement to service connection for gouty arthropathy as secondary to service-connected nephrolithiasis.

(The issue of entitlement to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code for the purpose of obtaining a doctorate in clinical psychology is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Rudy S. Melson


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008.

Historically, in January 2013, the issues of service connection for right foot plantar fasciitis and surgical scars of the bilateral shoulders were granted and an increased rating for right retractile testicle was denied.  In October 2013 and January 2014, within one year of the January 2013 letter notifying the Veteran of the January 2013 rating decision, he underwent VA examinations of the reproductive system, surgical scars of the bilateral shoulders, and right foot, respectively.  See 38 C.F.R. § 3.156(b) (2015) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  

Because new and material evidence was received within one year of the January 2013 letter notifying the Veteran of the January 2013 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b); therefore, the January 2013 rating decision is the appropriate decision on appeal and the issues are higher initial disability ratings for right foot plantar fasciitis and surgical scars of the bilateral shoulders, and an increased rating for right retractile testicle.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The issue of an increased rating for right retractile testicle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, right foot plantar fasciitis manifested as pain on palpation and use of the right foot; it did not manifest severe symptoms, such as marked deformity, swelling on use, or characteristic callosities.

2.  For the entire initial rating period from October 29, 2010, the four surgical scars of the right shoulder have been manifested by pain.  

3.  For the entire initial rating period from October 29, 2010, the four surgical scars of the left shoulder have been manifested by pain.  

4.  Right foot plantar fasciitis necessitated immobilization by cast following outpatient treatment from August 17, 2011 through December 31, 2011.

5.  The Veteran is service connected for nephrolithiasis and has a current diagnosis of gouty arthropathy; gouty arthropathy is proximately due to the service-connected nephrolithiasis.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for an initial rating in excess of 10 percent for right foot plantar fasciitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5276 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for four painful surgery scars of the right shoulder have been met or more nearly approximated for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for four painful surgery scars of the left shoulder have been met or more nearly approximated for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2015).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a temporary total disability rating based on outpatient treatment for the right foot plantar fasciitis necessitating immobilization under the provisions of 38 C.F.R. § 4.30 have been met from August 17, 2011 through December 31, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for gouty arthropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as an appeal for higher evaluations of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Right Foot Plantar Fasciitis

The Veteran's plantar fasciitis has been rated by analogy under DC 5276, which provides ratings for acquired flat foot (pes planus).  Important for this case, a 10 percent evaluation is warranted for moderate acquired flat feet; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.

The Board also considered evaluating plantar fasciitis under DC 5278 for claw foot (pes cavus), acquired, and under DC 5284 for other foot injuries; however, the anatomical location, symptoms, and functional impairment of the Veteran's plantar fasciitis most closely reflect the criteria provided under DC 5276.  Also, in this regard, he is separated rated (service-connected) for metatarsalgia, at 10 percent, and for right second toe hammer toe, rated at 0 percent (noncompensable).  Those ratings are currently not on appeal and are not before the Board.

After review of all the evidence, lay and medical, for the entire initial rating period, right foot plantar fasciitis manifested as pain on palpation and use of the right foot.  In a December 2012 VA examination, the Veteran demonstrated marked tenderness on palpation both heels and constant use of shoe inserts.  The examiner noted that a June 2011 VA treatment record revealed MRI results of mild plantar fasciitis.  In the January 2014 VA examination report, the examiner indicated that the current severity of the right foot plantar fasciitis was moderate.  

In an August 2015 VA addendum medical opinion, the examiner was unable to specify the additional degree of functional loss without resorted to speculation because this would have to be obtained during a flare-up or after using the joint repeatedly over a period of time.  Here, the Veteran has not contended, and the evidence does not suggest flare-ups.  Regardless, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  The Board concludes that the examiner who provided the August 2015 VA medical opinion sufficiently explained the reasons for the inability to provide an opinion as to additional functional loss without resorting to speculation.

Based on the above, the weight of the competent evidence demonstrates that, during the entire initial rating period, the symptoms of right foot plantar fasciitis have been, at worst, moderate.  There is no additional functional loss due to flare ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 8 Vet. App. at 202.  As such, the weight of the evidence more nearly approximates an initial rating of 10 percent for pain on use of the right foot under DC 5276.  Because the preponderance of the evidence is against a rating in excess of 10 percent for the entire initial rating period on appeal, the benefit of the doubt doctrine is not for application.

Initial Rating for Surgical Scars of the Bilateral Shoulders

For the entire initial rating period from October 29, 2010, the evidence of record, lay and medical, is at least in equipoise as to whether the surgical scars of the bilateral shoulders have been manifested by pain.  DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the bilateral shoulder surgical scars are not located on the head, face, or neck.  38 C.F.R. § 4.118.  Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (sq. in.) (39 square centimeters (sq. cm.), 20 percent disabling for areas exceeding 12 sq. in. (77 sq. cm.), 30 percent disabling for areas exceeding 72 sq. in. (465 sq. cm.), and 40 percent disabling for areas exceeding 144 sq. in. (929 sq. cm.).  Note (2) under DC 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage.  

Under DC 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 sq. in. (929 sq. cm.) or greater.  Note (2) under DC 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Under DC 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

DC 7804 provides for a 30 percent rating for five or more scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 10 percent rating for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (2).  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Note (3).  38 C.F.R. § 4.118.  According to DC 7805, other scars are to be rated based on the limitation of function of the affected body part.

The Veteran underwent a VA scars examination in February 2011.  He had four scars on the right shoulder, each measuring no more than 1.5 sq. cm., which were superficial and not painful at the time of examination.  In a May 2012 request for a VA scars examination, the RO indicated that a new (scars) examination was needed only at the examiner's discretion.  The RO further indicated that, in the February 2011 VA examination report, the examiner diagnosed eight scars (of the bilateral shoulders).  At the time of the February 2011 VA examination, the RO noted that current symptoms were positive for tenderness; however, the scars were not noted as painful by the VA examiner.  

In a June 2012 VA examination report, the examiner opined that all eight scars were non-tender on palpation.  Significantly, however, the VA examination report reflects that the Veteran was not physically evaluated at the time of the June 2012 VA opinion; as such, the June 2012 VA examination report is of lesser probative value since the opinion was rendered without physical examination and was offered on the basis of the February 2011 VA examination results as reported by the RO.  In an October 2013 VA examination report, the examiner indicated that the bilateral shoulder scars were non-tender on examination.  Importantly, however, the October 2013 VA examiner also indicated that the Veteran had an intermittent burning sensation over the scars.  

In this case, the Veteran has repeatedly contended that the bilateral shoulder surgical scars are painful.  He is competent to testify regarding observable symptoms, such as pain and burning associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In further support of the claim, his private treating physician, Dr. N.S., provided a letter, received in December 2013.  In the letter, Dr. N.S. indicated that four surgical procedures involved four different port site entry points on each shoulder, bilaterally, resulting in eight scars, which are painful and tender to the touch, resulting in considerable discomfort and pain to the Veteran.  

Dr. N.S. also emphasized that the statement offered is purely from an objective professional medical perspective.  For these reasons, for the entire initial rating period, the eight surgical scars of the bilateral shoulders (four scars on each shoulder) have been manifested by pain.  Resolving reasonable doubt in favor of the Veteran, the criteria for initial ratings of 20 percent, but no higher, under DC 7804 for four painful surgical scars of the right and left shoulders for the entire rating period is warranted.  

Rating in excess of 20 percent for each of the left and right shoulder surgical scars are not warranted for any part of the initial rating period.  As noted above, the scars are not of the head, face or neck; therefore, DC 7800 is not applicable.  The scars have been shown to be no more than 1.5 sq. cm.; therefore, a compensable rating is also not warranted under DCs 7801 or 7802.  Neither the February 2011 examiner nor Dr. N.S. has indicated that the scars were unstable; therefore, a compensable rating is not warranted under DC 7803.  Finally, the evidence of record does not indicate the scars are productive of limitation of function; therefore, a compensable rating is not warranted under DC 7805.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The symptomatology and impairment caused by the Veteran's right foot plantar fasciitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required at any time during the initial appeal period.  In comparing the Veteran's disability levels and symptomatology of the right foot to the rating schedule, the degree of disability of each throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned rating, is therefore, adequate.  The symptoms of right foot plantar fasciitis were moderate, at worst.  

Plantar fasciitis manifested as pain on palpation and use of the right foot.  The schedular rating criteria also specifically provide for disability ratings based on limitation of motion, to include due to pain and other orthopedic factors in the feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  While the Veteran reported pain on palpation and use of the right foot, he did not experience additional functional loss due to flare-ups of pain or after repetitive testing.

The symptomatology and impairment caused by the Veteran's bilateral shoulder surgical scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required at any time during the initial appeal period.  The schedular rating criteria, DC 7804, specifically provides for disability ratings based on painful scars.  Considering the lay and medical evidence, the eight surgical scars of the bilateral shoulders (four scars on each shoulder) are characterized by scars that are no more than 1.5 sq. cm. and painful.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral shoulder surgical scars to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the right foot plantar fasciitis and bilateral shoulder surgical scars are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with the right foot plantar fasciitis or bilateral shoulder surgical scars, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to right foot plantar fasciitis or surgical scars of the bilateral shoulders.  Indeed, the December 2012 VA examination report indicated that the Veteran was currently employed full-time in sales.  In addition, the January 2014 examiner indicated that the foot disability did not impact his ability to work.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the right foot plantar fasciitis or surgical scars of the bilateral shoulders.  

For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.  Also, in this regard, the appeal of a temporary total rating for right foot plantar fasciitis under the provisions of 38 C.F.R. § 4.30 for right foot outpatient treatment is addressed below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Temporary Total Rating for Right Foot Plantar Fasciitis

Temporary total disability ratings for convalescence are governed by 38 C.F.R.
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:

(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring treatment (hospitalization, convalescence, or immobilization) must be service connected.

The Veteran asserts that he was prescribed a six-month period of convalescence during treatment of right foot plantar fasciitis.  Specifically, he contends that he was prescribed a brace that required a six-month period of convalescence.  See March 2013 Claim.  In this case, service connection has been established for right foot plantar fasciitis, which is rated at 10 percent for the entire initial rating period (adjudicated above), effective August 17, 2011.  As such, the earliest date that he may be awarded a temporary total rating for right foot plantar fasciitis under the provisions of 38 C.F.R. § 4.30 for right foot outpatient treatment is August 17, 2011 (the effective date of service connection for right foot plantar fasciitis.  See 38 C.F.R. § 4.30(a) (the disability requiring treatment (hospitalization, convalescence, or immobilization) must be service connected).

In a June 2011 letter, the Veteran's VA treating physician indicated that the Veteran was seen in the Podiatry Clinic for follow up of chronic plantar fasciitis.  The physician further indicated that the Veteran was advised to be on convalescence starting June 27 through December 31, 2011 for bilateral foot splint therapy.  In a January 2014 VA examination, the examiner opined that a foot brace would not be the equivalent of having required the foot to have immobilization by cast without surgery, of one major joint or more (i.e., requiring convalescence).  Importantly, however, the examiner did not comment on or address the June 2011 letter from the treating VA physician, and also did not explain the difference, if any, between a foot brace and a foot splint (which the Veteran was prescribed).  

In light of foregoing, resolving reasonable doubt in the Veteran's favor, the criteria are met for a temporary total disability rating under 38 C.F.R. § 4.30 for immobilization by cast of a major joint (the right foot), following outpatient treatment from August 17, 2011 through December 31, 2011.

Service Connection for Gout

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthropathy does not refer to a specific disease process, but is defined as "any joint disease."  See Dorland's Illustrated Medical Dictionary 158 (32nd ed. 2012).  While arthritis (as a chronic disease) is considered a type of arthropathy, the record does not suggest that the Veteran has inflammation of the joint.  See id. at 158.  In this case, gouty arthropathy is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the gouty arthropathy is secondary to the service-connected nephrolithiasis.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the evidence shows a current disability of gouty arthropathy.  In a letter from the Veteran's private treating doctor, S.S., received in May 2013, he was seen by Dr. S.S. for chronic gouty arthropathy.  Dr. S.S. indicated that the Veteran had been seen in the office several times for acute gout attacks.  Next, the weight of the competent evidence is at least in relative equipoise on the question of whether gouty arthropathy is proximately due to the service-connected nephrolithiasis.  In this regard, in a January 2009 rating decision, the RO granted service connection for a nephrolithiasis.

Evidence favorable to the claim includes a May 2013 medical opinion from the Veteran's private treating doctor, Dr. S.S. indicating that the Veteran was treated several times for acute gout attacks.  Dr. S.S. opined that, based on normal laboratory values and further workup, it had been determined that the gouty arthropathy could be linked to the Veteran's history of kidney stones.  Dr. S.S. explained that the gout attacks are secondary effects of the kidneys not filtering the uric acid efficiently secondary to the history of kidney stones.  

Dr. S.S.'s medical opinion regarding the etiology of the Veteran's gouty arthropathy is probative.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  

In short, Dr. S.S.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. S.S. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.

A January 2014 VA examination medical opinion opined that gout was not caused by the nephrolithiasis; however, the January 2014 examiner did not provide an adequate opinion as to whether nephrolithiasis aggravated the claimed condition (gouty arthropathy).  In addition, while the examiner noted Dr. S.S.'s treatment of gouty arthropathy, the examiner also opined that the Veteran did not have a diagnosis of gout.  As such, there is no other competent medical opinion of record against the claim that directly addresses the etiology of gouty arthropathy.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for gouty arthropathy as secondary to the service-connected nephrolithiasis, have been met.

Also, in this regard, the Veteran is service-connected for right foot plantar fasciitis.  It is the practice of VA, when applying the rating schedule, to avoid the 'evaluation of the same manifestation under different diagnoses,' a concept known as pyramiding.  38 C.F.R. § 4.14.  The rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would over compensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeals for higher initial ratings for right foot plantar fasciitis and surgical scars of the bilateral shoulders, because they are appeals that arises from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3)(i); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements.

The Veteran underwent VA examinations in February 2011, December 2012, October 2013, and January 2014 to assist in determining the current severity of the right foot plantar fasciitis and surgical scars of the bilateral shoulders.  The examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues.  The examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the appeals.  Accordingly, VA's duty to assist with respect to obtaining a examination or opinion as to the issues of higher initial ratings has been met.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  He has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist in the development of the appeals.

The appeals for temporary total rating under the provisions of 38 C.F.R. § 4.30 for right foot outpatient treatment and service connection for gout have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes in this decision that represent a full grant of the issues on appeal, i.e., a temporary total disability rating for the right foot and service connection for gout, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

An initial rating in excess of 10 percent for right foot plantar fasciitis is denied.

An initial 20 percent rating for four surgical scars of the right shoulder is granted for the entire initial rating period on appeal from October 29, 2010.

An initial 20 percent rating for four surgical scars of the left shoulder is granted for the entire initial rating period on appeal from October 29, 2010.

A temporary total disability rating based on outpatient treatment necessitating immobilization by cast of the right foot under the provisions of 38 C.F.R. § 4.30, from August 17, 2011 through December 31, 2011, is granted. 

Service connection for gouty arthropathy as secondary to service-connected nephrolithiasis is granted.


REMAND

A remand is needed as to the remaining issue of right retractile testicle with orchialgia, which is currently rated as noncompensable.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Important for this case, obstructed voiding symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.115a.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) Post void residuals greater than 150 cc, (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

In the December 2012 VA examination, the examiner indicated that the Veteran demonstrated marked obstructive symptomatology, including slow or weak stream and decreased force of stream, which is part of a 10 percent rating under voiding dysfunction.  The VA examination, however, is incomplete as there is no indication of appropriate testing for post void residuals, uroflowmetry, or stricture disease.  In this regard, the Veteran is also service-connected for nephrolithiasis.  There is no competent evidence of record on the question of whether the symptoms of slow or weak stream and decreased force of stream are associated with, or a symptom of, the right retractile testicle with orchialgia or the service-connected nephrolithiasis; as such, further examination and a medical opinion is necessary to decide these questions.

For these reasons, another examination should be provided to determine, to the extent possible, the precise symptomatology that is related to the right retractile testicle with orchialgia, as well as to differentiate any symptoms that are not due to the right retractile testicle with orchialgia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) (Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Accordingly, the issue of an increased rating for right retractile testicle is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to assist in determining the current severity of the right retractile testicle with orchialgia.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made be made available to the examiner for review in connection with the examination and he or she should indicate such review in the medical examination report.  All appropriate tests and studies should be accomplished.

Specifically, the examiner should determine whether the symptoms of slow or weak stream and decreased force of stream are associated with the right retractile testicle with orchialgia and differentiate any disorder symptoms that are not related to right retractile testicle with orchialgia (such as the service-connected nephrolithiasis).

2. After the appropriate testing and if the symptoms of slow or weak stream and decreased force of stream are associated with the right retractile testicle with orchialgia, the examiner should opine as to whether the Veteran has any of the following symptomatology:

Post void residuals greater than 150 cc; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction, and/or stricture disease requiring periodic dilatation every 2 to 3 months.

In rendering the findings requested above, the examiner should assume, as fact, that the Veteran has slow or weak stream and decreased force of stream.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for an increased (compensable) disability rating for right retractile testicle with orchidalgia in light of all the evidence of record.  

If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


